322 S.W.3d 633 (2010)
STATE of Missouri, Respondent,
v.
Chad MERGELMEYER, Appellant.
No. ED 93429.
Missouri Court of Appeals, Eastern District, Division Four.
October 12, 2010.
Margaret M. Johnston, Office of the Missouri Public Defender, Columbia, MO, for Appellant.
Chris Koster, Attorney General, Richard A. Starnes, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before: KURT S. ODENWALD, P.J., ROBERT G. DOWD, JR., J. and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Chad Mergelmeyer (Mergelmeyer) appeals from the judgment of the trial court, following a jury trial, convicting him of first-degree involuntary manslaughter. *634 Mergelmeyer alleges the trial court erred in rulings with regard to voir dire and the admission of evidence. Finding no error by the trial court on either point, we affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).